NO. 07-06-0159-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                OCTOBER 16, 2006
                         ______________________________

                               CRAE ROBERT PEASE,

                                                              Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

         FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY;

                   NO. 683,894; HON. BILL BENDER, PRESIDING
                       _______________________________

                              Memorandum Opinion
                         ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Crae Robert Pease (appellant) appeals his conviction for possessing marijuana. He

contends that it should be reversed because the evidence is legally and factually

insufficient to sustain it. We overrule the contentions and affirm the judgment.

      Background

      On November 3, 2004, at approximately 1:00 a.m., police officer Kelly Gutierrez

observed a truck speed past her as she traveled down a street in Austin. She estimated
that the truck was traveling 80 m.p.h. in a 40 m.p.h. zone. So too did she see it drift into

another lane of traffic. Gutierrez pursued the vehicle with her emergency lights and air

horn engaged, but the driver (appellant) did not stop. Instead, he turned onto another

street and pulled into the driveway of a house. As the officer approached the truck, a

female exited from the passenger’s side of it and walked towards the house. Appellant

exited from the driver’s side and attempted to walk away despite the officer’s directives for

him to stop. Due to appellant’s disobedience, the officer proceeded to physically detain

him. He became belligerent and smelled of alcohol. So too did he exhibit slurred speech,

difficulty walking, and dilated eyes. Consequently, the officer arrested him for driving while

intoxicated, reckless driving, and evading arrest.

       Searching the truck incident to the arrest, the officer found a small baggy of

marijuana. Containing .08 ounces of the contraband, it lay on the driver’s side floorboard

in plain view and within reach of the driver. Also found in the center console of the truck

was a pipe containing “residue.”1            The discovery of the marijuana and pipe led to

appellant’s prosecution for possessing a controlled substance.

       Law and Its Application

       Appellant contends the evidence was legally and factually insufficient to show the

necessary affirmative links to prove he had knowledge or control of the marijuana. The

applicable standards of review are found in Jackson v. Virginia, 443 U.S. 307, 99 S. Ct.
2781, 61 L. Ed. 2d 560 (2979), Zuniga v. State, 144 S.W.3d 477 (Tex. Crim. App. 2004),




       1
           Of what the residue consisted went unexplained.

                                                    2
Zuliani v. State, 97 S.W.3d 589 (Tex. Crim. App. 2003), and King v. State, 29 S.W.3d 556

(Tex. Crim. App. 2000), and we need not repeat them.

       Next, one may not be convicted of possessing a controlled substance unless he 1)

exercised actual care, control, or custody of it, 2) was conscious of his connection with it,

and 3) knew what it was. Brown v. State, 911 S.W.2d 744, 747 (Tex. Crim. App. 1995).

The courts have delineated numerous factors that are useful in deciding whether the

accused’s link to the contraband was more than mere fortuity and, thus, culpable.

Furthermore, the number of these factors present is not as important as the degree to

which they tend to affirmatively link the defendant to the contraband. Wallace v. State, 932
S.W.2d 519, 524 (Tex. App.–Tyler 1995, pet. ref’d). The factors tying appellant to the

contraband at issue are its location on the driver’s side floorboard, its close proximity to

appellant while he drove the vehicle, his ability to handle it given its proximity, its open and

obvious observability, the discovery adjacent to the driver’s seat of paraphernalia (the pipe)

with which the marijuana could be smoked, appellant’s operation or control over the truck

immediately prior to the officer’s discovery of the drugs, and appellant’s effort to avoid

apprehension. This constitutes ample circumstantial evidence upon which a rational jury

could infer, beyond reasonable doubt, that appellant exercised care, custody, and control

of the marijuana and knew of its nature and presence. Thus, the evidence was legally

sufficient to support conviction. And, while appellant fails to fully explain in depth why he

believed that the evidence was factually insufficient to do so, we nonetheless hold that its

quantum was ample to satisfy that standard as well. Again, it does not matter if less than

all the factors considered in assessing an accused’s nexus to the drugs are present. All



                                               3
that matters is that those which are present suffice to support guilt. They do here, and they

are neither weak nor outweighed by other evidence indicative of no link.

       Accordingly, the judgment is affirmed.



                                                  Per Curiam

Do not publish.




                                             4